Citation Nr: 0308931	
Decision Date: 05/12/03    Archive Date: 05/20/03

DOCKET NO.  98-18 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim for service connection for a right foot 
disorder.

2.  Entitlement to an increased evaluation for degenerative 
joint disease of the lumbar spine, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Blackmon, Counsel



INTRODUCTION

The veteran served on active duty from August 1974 to August 
1980.  He also had service in the National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

In a September 1999 decision, the Board denied the claim for 
an increased evaluation for postoperative residuals of a 
right inguinal hernia.  The Board remanded the remaining 
issues on appeal, listed on the title page of this decision, 
for evidentiary development.  That development having been 
completed and the case has been returned to the Board for 
further appellate review.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims, and has obtained and developed all 
available evidence necessary for the equitable disposition of 
the issues on appeal.

2.  In a January 1994 rating decision, the RO denied service 
connection for a right foot disability; the veteran did not 
appeal this decision.

3.  The additional evidence received since the January 1994 
rating decision is not so significant that it must be 
considered in order to decide fairly the merits of the claim.

4.  The veteran's low back disability is currently manifested 
by degenerative joint disease with subjective complaints of 
pain with 95 degrees forward flexion, 35 degrees extension, 
20 degrees side flexion bilaterally, and 18 degrees rotation 
bilaterally.  

CONCLUSIONS OF LAW

1.  The January 1994 rating decision, which denied service 
connection for a right foot disability, is final.  
38 U.S.C.A. § 7105 (West 2002).

2.  Evidence received since the January 1994 rating decision 
is not new and material, and the claim for service connection 
for a right foot disorder has not been reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2002).

3.  The criteria for a rating in excess of 10 percent for 
degenerative joint disease of the lumbar spine have not been 
met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. § Part 4, 
Diagnostic Codes 5010, 5292, 5295 (2002).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107), became law.  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to assist, 
and essentially states that VA will make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim.  

The final rule implementing the VCAA was published on August 
29,2001.66 Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  The Board 
notes that the provisions of 38 C.F.R. § 3.156(a) regarding 
new and material claims were amended effective August 29, 
2001.  These amendments are effective only on claims received 
on or after August 29, 2001, and are, thus, not relevant in 
the instant case.  Both the VCAA and the implementing 
regulations will be collectively referred to as the VCAA.

In any claim to reopen, the Secretary is required to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be obtained by the 
Secretary.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
see also In this case, the RO issued rating decisions, 
Statement of the Case (SOC), and Supplemental Statements of 
the Case (SSOC), all of which address the evidence necessary 
to grant the benefits sought on appeal.  In conjunction with 
the September 2002 SSOC, the veteran was advised of the 
provisions of the VCAA and of the evidence he should submit 
to substantiate his claims.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  It appears that all available evidence has 
been obtained. There is no indication of record that further 
development is needed.  No other potential sources of 
relevant information have been identified by the veteran or 
record.  The Board finds that VA has complied with the 
requirements as set forth in the VCAA. 

1.  Whether new and material evidence has been 
presented to reopen the claim for service 
connection for a right foot disability.

The veteran is seeking service connection for a right foot 
disability.  Service connection may be established for any 
disease or injury that was incurred in or aggravated during a 
veteran's active service.  See 38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (2002).

In this case, the original claim for service connection for a 
right foot disability was denied by rating decision dated in 
January 1994.  The evidence of record at that time included 
the veteran's service medical records, and VA medical 
examination report.  Service medical records document a 
single episode of treatment of the right foot in November 
1977 for an ingrown toenail.  On separation examination in 
July 1980, the veteran was evaluated with pes planus and 
tinea pedis.

A July 1981 medical examination report was negative for any 
findings relative to the feet.

During a September 1993 VA examination, the veteran reported 
the onset of pain in the instep of the right foot during 
service.  He noted that he was evaluated and treated 
conservatively for this condition with pain medication, but 
was not advised of a diagnosis relative to his complaint.  He 
reported no specific trauma relative to the onset of 
symptoms.  On physical examination, there was a slight 
abnormality observed in the right foot instep, when compared 
to the left foot.  The examiner noted there was slight 
tenderness associated with this area.  The foot and ankle 
were evaluated as stable.  The examiner observed no 
difficulties with gait or ambulation.  X-ray studies of the 
right foot revealed no significant abnormality.

By rating decision dated in January 1994, service connection 
was denied for a right foot disorder.  This determination was 
predicated upon the RO's finding that the evidence did not 
establish the veteran had a chronic disability of the right 
foot of service origin.  The veteran was notified of this 
determination by letter dated in January 1994 and of his 
appellate rights.  The veteran did not seek appellate review 
of this determination within one year of notification.  Thus, 
the January 1994 decision is final. 38 U.S.C.A. § 7105(c) 
(West 2002).

However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.  New and 
material evidence, as it applies to this case, is evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 
1998).  

The evidence submitted since the final January 1994 rating 
decision includes VA and private medical evidence.  

A June 1998 VA examination report indicates the veteran 
complained of symptoms associated with a foot injury 
reportedly sustained during service.  He was unable to recall 
the circumstances of the injury or date of onset, but 
indicated his foot condition subsequently improved.  He 
reported current complaints of occasional foot pain with 
prolonged standing in excess of two hours.  Physical 
examination was unremarkable for any clinical findings 
relative to the feet.  

Private medical records indicate the veteran was treated from 
July 1999 to November 1999 following a twisting injury which 
resulted in a proximal metatarsal fracture of the right foot.  
He was treated with a cast boot and crutches.  By November 
1999, the veteran was evaluated as doing well, without any 
restrictions and very little reported pain associated with 
his foot.  

A January 2001 private medical report indicates the veteran 
presented with complaints of cold feet.  He reported a 
history of injury to the lower back in service, with residual 
symptomatology involving the feet and legs.  He also reported 
he was treated for injury to his right foot in 1978, 
evaluated as a bruise, and that he continued to have a knot 
in the area of the injury.  The veteran further reported he 
fractured the bone that controls the right fifth metatarsal, 
was treated with orthotic footwear, but continues to 
experience symptoms.  On examination, exostosis of the right 
foot was detected.  The veteran was noted to complain of 
right heel pain.  The remainder of the examination was within 
normal limits.  X-ray studies of the feet revealed exostosis 
of the right foot with osteophytic lipping.  The diagnostic 
impression was degenerative joint disease with exostosis of 
the right midfoot.

The Board has carefully considered the evidence added to the 
record since the January 1994 rating decision.  These medical 
reports are new, as they were not associated with the claims 
file at the time of the January 1994 rating decision.  
However, these records show treatment for the right foot 
disorder following a fracture of the right foot in 1999 many 
years after service with a diagnosis of degenerative joint 
disease with exostosis of the right midfoot rendered in 2001.  
The new evidence contains no medical findings relating any 
current right foot disorder to service.  Additionally, the 
veteran's statements are essentially cumulative in nature.  

The Board finds that the evidence added to the record since 
January 1994, considered in its entirety, is not significant 
that it must be considered in order to fairly decide the 
merits of the claim.  Therefore, the Board finds that new and 
material evidence has not been submitted and the claim is not 
reopened.  Accordingly, the January 1994 rating decision 
remains final.   

II.  Entitlement to an increased evaluation for 
degenerative joint disease of the lumbar spine.

Service medical records show the veteran was seen for 
intermittent complaints of back pain.  A radiology report, 
dated in January 1979, indicates x-ray studies of the lumbar 
spine revealed probable L5 spondylolysis.  The disk spaces 
were observed to be of normal height.  The veteran was 
evaluated for chronic postural backache.  An assessment of 
pars interarticulars defect, L5, was indicated.  

On VA examination in September 1993, the veteran was 
evaluated with spondylosis and spondylolisthesis of the 
lumbar spine, with chronic back pain.  

Service connection for spondylolisthesis at lumbosacral 
junction with spondylosis at L5 was granted in a January 1994 
rating decision.  This disability was evaluated as 10 percent 
disabling under Diagnostic Codes 5299-5295.

On VA examination in June 1998, the veteran reported a 
history of lower back pain, and numbness of the lower 
extremities.  It was noted that the veteran reported a five 
year history of spontaneous symptoms of tingling and numbness 
associated with the leg below the hip joint, occurring two to 
three times per week and lasting 10 to 15 minutes in 
duration.  He complained of daily back pain, with spontaneous 
periods of increased pain of 30 to 90 minutes in duration.  
He denied any symptoms of radiation of the lower backache 
into the legs at that time.  The veteran was employed at that 
time as an equipment operator.  The examiner observed the 
veteran to exhibit a normal gait and posture.  

Objectively, examination showed mild tenderness on percussion 
over the lumbar spine.  Range of motion was evaluated on 
forward bending to 90 degrees, backward bending to 30 
degrees, side bending to 30 degrees, bilaterally, and 
rotational movements to 45 degrees, bilaterally.  The 
examiner indicated there was no evidence of pain on motion.  
Straight leg raising was normal.  The remainder of the 
examination was unremarkable.  Neurological evaluation showed 
no motor weakness, with accelerated deep tendon reflexes at 
the knees and ankles.  Sensation was evaluated as normal.  X-
ray studies revealed first degree spondylolithiasis of L5 
secondary to spondylolysis, and mild degenerative joint 
disease of facet joints at L4-5 and L5-S1.  The diagnostic 
impression included findings of spondylolithiasis L5 
secondary to spondylosis, and episodic tingling and numbness 
probably secondary to mild peripheral neuropathy.

Private medical records, dated in 2002, document evaluation 
and treatment the veteran received for disorder of the 
cervical spine with arm and hand numbness.  These reports 
disclose the veteran reported a history of chronic back 
problems.  No findings were made relative to the lumbar 
spine.

The veteran underwent a VA examination in July 2002.  The 
medical examination report indicates he presented with 
complaints of non-radiating back pain, increased with 
physical activity or exertion.  The veteran denied any 
weakness or numbness in the lower extremities.  It was noted 
that the veteran continued to be employed as an equipment 
operator.  He reported that his duties required him to lift 
heavy weights.  The veteran was noted to take over-the-
counter nonsteroidal medication for his symptoms.

The examination showed that the motor system was evaluated as 
5/5, with normal bulk and tone.  Reflexes were evaluated as 
2+.  Sensation was normal to pinprick and to all modalities.  
The veteran was observed to exhibit normal gait and 
coordination.  

Range of motion testing of the lumbar spine showed 95 degrees 
forward flexion, 35 degrees extension, 20 degrees side 
flexion bilaterally, and 18 degrees rotation bilaterally.  
There was no evidence of pain on motion.  Straight leg 
raising and Patrick's tests were normal.  The examiner noted 
that sustained posture, repetitive movements, and combined 
movements were all within normal limits.  

The examiner indicated that examination showed no weakened 
movement.  There was no evidence of excess fatigability, 
incoordination, muscle atrophy, or change in the condition of 
the skin indicative of lumbosacral spine disease.  The 
examiner detected no evidence suggestive of functional loss 
resulting from any observed manifestations of the lumbosacral 
spine disorder.  It was noted that the veteran did not 
experience any degree of functional loss from flare-up of 
symptoms or any extended use.  The examiner noted the 
veteran's symptoms were usually chronic and present all the 
time and he does not have any exacerbation of the symptoms, 
except when he performs prolonged activity or increased 
activity.  It was the examiner's impression that the veteran 
does not have any degree of functional impairment caused by 
spondylolisthesis and spondylosis of L4 and L5.  The 
diagnostic impression was low back pain.  

In the assessment, the examiner noted the veteran did not 
have any loss of motion, and that range of motion, as 
recorded, ruled out any worsening of the degenerative joint 
disease of the lumbar spine.  The veteran did not exhibit any 
evidence of lumbosacral radiculopathy on examination.  It was 
the examiner's finding that the veteran did not have any 
degree of functional loss from a flare-up or extended use, 
but did have increased pain when he walked for a prolonged 
period of time.  He concluded that the veteran did not have 
any degree of functional impairment from the 
spondylolisthesis and spondylosis of L5 in carrying out 
activities of daily living or any other type of ordinary 
activity at this time.

In an addendum to this report, the examiner noted that x-ray 
studies of the lumbar spine revealed mild degenerative joint 
disease, which caused the veteran to experience low back 
pain.  He noted that the veteran had a spondylosis defect, 
but indicated there is no evidence of any spondylolisthesis.

In September 2002, the RO determined that an increased 
evaluation was not warranted for the service-connected back 
disability.  Based upon findings noted on examination and, in 
particular, the absence of evidence of spondylolisthesis, the 
RO recharacterized the back disability as degenerative joint 
disease of the lumbar spine, evaluated as 10 percent 
disabling under Diagnostic Code 5292.  

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2002).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2002).  However, where entitlement to compensation has 
already been established and an increase in disability rating 
is at issue, the present level of disability is of primary 
concern.  Although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a diagnostic code provides for 
compensation based on limitation of motion, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 (1999) must also be considered, 
and that examinations upon which rating decisions are based 
must adequately portray the extent of the functional loss due 
to pain "on use or due to flare-ups."  DeLuca v. Brown, 8 
Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidence by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. Inquiry will be directed to 
considerations of less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, or pain on movement, swelling, deformity or 
atrophy of disuse or instability.  38 C.F.R. §§ 4.40, 4.45 
(2002).

Diagnostic Code 5010 provides that traumatic arthritis will 
be rated under Diagnostic Code 5003 sets forth criteria for 
evaluation of degenerative arthritis. Degenerative arthritis 
established by x-ray findings, is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is applied for each major joint or 
group of minor joints affected by limitation of motion.  
These 10 percent evaluations are combined, not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. In the 
absence of limitation of motion, a 10 percent evaluation will 
be assigned where there is X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
A 20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  38 C.F.R. 4.71a, Diagnostic 
Code 5003.

Diagnostic Code 5292 provides for the evaluation of 
limitation of motion of the lumbar spine.  Pursuant to 
Diagnostic Code 5292, a 10 percent disability rating is 
warranted when limitation of motion is slight; 20 percent 
when it is moderate and 40 percent when it is severe. 38 
C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

Diagnostic Code 5295 provides for the evaluation of 
lumbosacral strain. When there is characteristic pain on 
motion, a 10 percent rating is warranted.  A 20 percent 
evaluation is provided when there is lumbosacral strain with 
muscle spasm on extreme forward bending, with loss of lateral 
spine motion, unilateral, in the standing position.  The next 
higher rating of 40 percent (the maximum rating) is assigned 
when the lumbosacral strain is severe, with listing sign, 
with marked limitation of forward bending in the standing 
position, with loss of lateral motion with osteoarthritic 
changes, or with narrowing or irregularity of joint space, or 
with some of the above with abnormal mobility on forced 
motion.

The veteran's statements are deemed competent with regard to 
the description of the symptoms of his disorder.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, these statements 
must be considered with the clinical evidence of record in 
conjunction with the pertinent rating criteria previously set 
forth.

In this regard, the recent VA examination showed that the 
veteran's primary complaint was back pain which increased 
with physical activity or exertion.  The examiner indicated 
that the veteran experienced increased pain with prolonged 
walking.  However, the examination showed no significant 
pathology.  There was no evidence of moderate limitation of 
motion of the back.  Range of motion testing of the lumbar 
spine showed 95 degrees forward flexion, 35 degrees 
extension, 20 degrees side flexion bilaterally, and 18 
degrees rotation bilaterally.  Also, there was no evidence of 
pain on motion.  There was no evidence of radiculopathy, 
muscle spasms, weakened movement, excess fatigability, 
incoordination, muscle atrophy, or change in the condition of 
the skin indicative of lumbosacral spine disease.  
Furthermore the examiner indicated that the veteran did not 
have any degree of functional loss from the low back 
disorder, to include from a flare-up or extended use.

The Board finds that the criteria for a rating in excess of 
10 percent has not been met.  Any functional impairment 
caused by the low back pain is included in the current 
rating.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Accordingly, the preponderance of the evidence is against the 
appellant's claim.


ORDER

New and material evidence not having been submitted, the 
claim for service connection for a right foot disability is 
not reopened; and, the appeal is denied.

An increased evaluation for degenerative joint disease of the 
lumbar spine is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

